DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US publication 2018/0301564 A1), hereinafter referred to as Kwon564.

Regarding claim 1, Kwon564 teaches a semiconductor device (fig. 2a & related text), comprising: a substrate (100, [0029]); channel semiconductor patterns (122/122/122 (CS), [0031]) stacked (fig. 2a) on the substrate and vertically spaced apart from each other (fig. 2a); a gate electrode (GE, [0033]) crossing the channel semiconductor patterns (fig. 2a); source/drain regions (SD, [0036]) respectively at both sides of the gate electrode and connected to each other through the channel semiconductor patterns (fig. 2a), the source/drain regions having concave bottom surfaces (fig. 2a); and air gaps (AG, [0038-0039]) between the substrate and the bottom surfaces of the source/drain regions (fig. 2a), wherein topmost portions of the air gaps are located at a level lower than a bottom surface of a lowermost one of the channel semiconductor patterns (fig. 2a).
Regarding claim 10, Kwon564 teaches wherein a width of each of the air gaps increases with decreasing distance from the substrate (fig. 2a).

Claim 11, 13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SU et al. (US publication 2021/0104616 A1), hereinafter referred to as SU616.

Regarding claim 11, SU616 teaches a semiconductor device (fig. 1b & fig. 2a-2g & related text), comprising: a substrate (102, [0025], fig. 1b); a first channel semiconductor pattern (lower 122, [0027]) on the substrate and at a first vertical level (fig. 2a); a second channel semiconductor pattern (upper 122) stacked on the first channel semiconductor pattern and located at a second vertical level higher than the first vertical level (fig. 2a); a gate electrode (110, [0049]) crossing the first channel semiconductor pattern and the second channel semiconductor pattern (fig. 2a-2b), the gate electrode extending in a first direction (vertical); and a source/drain region (124, [0046]) on a side surface of the gate electrode and connected to the first channel semiconductor pattern and the second channel semiconductor pattern (fig. 2a), wherein: the source/drain region includes: a first semiconductor pattern (lower 124, fig. 2a) covering side surfaces of the first channel semiconductor pattern and the second channel semiconductor pattern (fig. 2a); and a second semiconductor pattern (middle 124, fig. 2a) on the first semiconductor pattern, the first semiconductor pattern having a first width in a second direction (horizontal) perpendicular to the first direction at the first vertical level, the first semiconductor pattern having a second width in the second direction at the second vertical level, and the first width is greater than the second width (fig. 2a).
Regarding claim 13, SU616 teaches wherein a bottommost portion of the first semiconductor pattern is located at a level lower than a bottom surface of the first channel semiconductor pattern (fig. 2a).
Regarding claim 17, SU616 teaches wherein the gate electrode fills a space between the first and second channel semiconductor patterns (fig. 2a-2b).
Regarding claim 18, SU616 teaches further comprising an active contact (top 124) on the source/drain region and connected to the second semiconductor pattern (fig. 2a).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-5, 7-9, 11-17, and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,211,457 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of claim 1-5, 7-9, 11-17, and 19-20 of the instant application is encompassed by the subject matter of the Claim 1-20 of U.S. Patent No. 11,211457 and is obvious.

Claims of Instant Application
Claims of U.S. Patent No. 11,211,457 B2
1
1 and 2
2
4
3
5
4
6
5
7
7
8
8
9
9
10
11
11
12
12
13
9
14
14
15
15
16
11
17
11
19
5
20
17


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828